Citation Nr: 1029816	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for absence of the left 
kidney with cyst of the right kidney, currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J.C.

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and a friend testified before the undersigned 
Veterans Law Judge via videoconferencing technology in May 2010.  
The Veteran has also testified before Decision Review Officers at 
the RO.  Transcripts of the hearings have been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected 
kidney disability and diabetes mellitus.  Review of the extensive 
claims file discloses that the Veteran has numerous medical 
diagnoses, to include diabetes mellitus, hypertension, deep 
venous thrombosis, congestive heart failure, osteopenia, bladder 
cancer, diabetic neuropathy, obesity, venous stasis dermatitis, 
and sleep apnea.  Notably, he is in receipt of service connection 
for hypertension, hypertensive heart disease, posttraumatic 
stress disorder, residuals of incisional hernia repair, absence 
of left kidney, bladder cancer, diabetes mellitus, tinea corporis 
and onychomycosis, and peripheral neuropathy of the upper and 
lower extremities.

The Veteran's kidney disability is currently evaluated as 30 
percent disabling under the criteria for removal of one kidney.  
The 30 percent evaluation is the maximum rating under this code.  
See 38 C.F.R. § 4.115(b), Diagnostic Code 7500.  This code 
directs that a higher evaluation may be assigned under the 
criteria for renal dysfunction.  See 38 C.F.R. § 4.115(a).  The 
Veteran has testified that his symptoms include urinary 
frequency, which suggests the possibility that the disability 
might also be appropriately evaluated pursuant to the criteria 
for voiding dysfunction.  However, in light of his history of 
bladder cancer, it is unclear to the Board whether an evaluation 
pursuant to those criteria would be appropriate.  Accordingly, a 
VA examination should be conducted to shed light on all 
manifestations of the kidney disability so that it may be 
correctly evaluated.

The Veteran maintains that control of his diabetes requires 
regulation of activities.  He testified in May 2010 regarding how 
his diabetes affects his life.  However, in light of the numerous 
other medical diagnoses evident in the claims file, the Board has 
concluded that an additional examination is necessary to fully 
address the impact of the Veteran's diabetes on his activity 
level.  

Finally, the Veteran seeks special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate.  The Board again notes that in light of the numerous 
medical diagnoses, an opinion regarding the Veteran is housebound 
or needs the aid and attendance of another is necessary.  In any 
event, the Board notes that additional development of the 
Veteran's kidney and diabetes claims may provide evidence in 
support of his claim for additional special monthly compensation.  
The Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that issue.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected renal disability.  
All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of this 
remand should be provided to the examiner 
for review.  Additionally, a complete 
history should be elicited from the 
Veteran, the pertinent details of which 
should be recited in the examination 
report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all current 
manifestations of the Veteran's kidney 
disability.  The examiner should also 
discuss the history of this disability in 
terms of the laboratory results and whether 
there is evidence of constant albuminaria 
with some edema, definite decrease in 
kidney function, or hypertension with 
diastolic pressure predominantly 120 or 
more.

The examiner should also be asked to opine 
as to the etiology of the Veteran's 
reported urinary frequency.

Finally, the examiner should provide a 
discussion regarding whether the Veteran is 
housebound or in need of the aid and 
assistance of another due to his service-
connected disabilities.

A discussion of the complete rationale for 
all opinions expressed should be included 
in a written report.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of this 
remand should be provided to the examiner 
for review.  Additionally, a complete 
history should be elicited from the 
Veteran, the pertinent details of which 
should be recited in the examination 
report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all current 
manifestations of the Veteran's diabetes 
mellitus.  The examiner should specifically 
discuss the history of this disability in 
terms of whether regulation of activities 
is required in order to control the 
disease.

Finally, the examiner should provide a 
discussion regarding whether the Veteran is 
housebound or in need of the aid and 
assistance of another due to his service-
connected disabilities.

A discussion of the complete rationale for 
all opinions expressed should be included 
in a written report.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).

4.  Readjudicate the Veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


